Pratt, J.,
(concurring.) This is an action brought under the civil damage law, (chapter 646, Laws 1873,) to recover damages suffered by plaintiff for loss of his father, who committed suicide while intoxicated. It is a sufficient answer to this appeal that there was no proof sufficient to be submitted to the jury that the defendant sold the deceased any intoxicating liquor. Blatz v. Rohrbach, 116 N. Y. 450, 22 N. E. Rep. 1049. It seems to be conceded by both sides that if the plaintiff had proved that defendant sold any intoxicating liquor to the deceased it would have been a proper question to submit to the jury whether the suicide was caused by the liquor or intoxication. We cannot concur in the view that such proof, standing alone, is sufficient to warrant a submission of that question to the jury. Undoubtedly death might be inferred from intoxication where a party has died with no intervening apparent cause,—like one who has drank himself to a stupor and died, or where from accident, like falling overboard, or under the cars, or exposure to cold when drunk, or in any other manner where it is clear the intoxication has some logical relation to the cause of death. But where a party deliberately commits suicide, how can it be said or inferred that it was the result of intoxication? Indeed, without some evidence that the deceased, when drunk, had exhibited some tendency to melancholia or mental depression, why should a jury be permitted to speculate and infer that intoxication caused the idea which carried into execution resulted in suicide? If -we are to reason from our experience, is it not true that liquor has an exhilarating, rather than depressing, effect upon a person ? In this case it cannot be urged that because the father committed suicide when under the influence of liquor, intoxication may be assumed to be the cause, for the reason that he had often been drunk before, and no such attempt had ever been made or indicated. In no view can it be said in this particular case that intoxication had any influence in causing death. There was an utter failure of proof upon that subject, and there was nothing either in the peculiar history of the deceased or from a stand-point of science or human experience to indicate that liquor had any influence in inducing the death. If statistics of suicides could be considered pertinent, I think it will be found that five thousand suicides occur where the person is sober to one where the party is intoxicated. If it -was an issue of an assault made by the deceased upon another person, it might well be assumed it was induced by intoxication, because human experience shows that liquoi1 makes some people ugly and quarrelsome; but there is no experience that indicates that intoxication tends to suicide, but rather to the contrary. So far as the proof in this case indicated, it was utterly impossible for any one to point out any reasonable cause for the suicide, or any logical connection of intoxication with it. We think, in such case, it is not competent to permit a jury to speculate upon the matter, and render a verdict for which there is no just foundation in science, experience, or reason. If it was the first time the party had ever been intoxicated, or if the previous history of the man had shown that liquor had a depressing effect upon him, or surrounding facts and circumstances pointed to intoxication as the cause, it might present a different question; but to say that the bare fact that a drinking man had become intoxicated was the inducing cause of a deliberate intention to *460commit suicide has no foundation in law or reason. A verdict, to be valid, must be a logical inference from the facts adduced upon the trial. Judgment affirmed.